Citation Nr: 1811803	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  13-36 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


ISSUES

1.  Entitlement to service-connection for bilateral hallux valgus, claimed as bunions.

2.  Entitlement to a compensable disability rating for status-post injury to right index finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from April 2002 to November 2003, November 2004 to March 2005, October 2007 to February 2008, and October 2010 to February 2011; he also had service in the United States Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in November 2017 during a videoconference hearing.  A transcript is included in the claims file.  Additional evidence was received at the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's pre-existing bilateral bunions, diagnosed as bilateral hallux valgus, were aggravated by his active service.

2.  Throughout the period on appeal, the Veteran's service-connected status-post injury to right index finger was manifested by various signs and symptoms, to include pain on movement, less movement than normal, excess fatigability, and degenerative changes on x-ray evaluation.



CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral bunions are met.  38 U.S.C. §§ 1101, 1111, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

2.  The criteria for an initial disability rating of 10 percent, but no higher, have been met for status-post injury to right index finger.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim.  38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided a VA examination in April 2011; as discussed in greater details below, the Board finds the examination is adequate upon which to adjudicate the merits of this appeal.


II.  Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  Accordingly, if no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for bunions, diagnosed as bilateral hallux valgus.  He asserts that during his entrance physical examination he was told that he had bilateral hallux valgus, but they were asymptomatic.  He contends that his bunions were aggravated by military service to include wearing boots.  

The Veteran's service treatment records (STRs) include an October 1999 commissioning examination show a diagnosis of hallux valgus, moderate, asymptomatic.  

In June 2009, between periods of active service, the Veteran underwent a bunionectomy.

In April 2011, the Veteran was afforded a VA examination to determine the likely etiology of his bunions.  The Veteran reported his problems began after he started wearing boots in the Army reserves in 2000.  He reported his symptoms progressed until he had surgery in 2009.  He stated he still has symptoms in his big toe.  After a physical examination, the diagnoses were bilateral pes planus and bilateral hallux valgus, status-post bilateral bunionectomies with retained surgical hardware bilaterally, residual right great toe strain and residual scars bilaterally.  The examiner gave no opinion as to etiology. 

Post-service private treatment records include September 2011 note in which the Veteran reported intermittent right foot pain, usually brought on by strenuous exercise or excess stress placed on his right foot.  He stated that the foot pain is significantly worsened when he wears his Army boots for extended periods of time.  The examiner noted he previously underwent bilateral bunionectomy 2 years ago.  The examiner opined that wearing Army boots has aggravated and worsened the Veteran's bunions through the years and he eventually needed bunion surgery.  

The Veteran submitted an additional foot Disability Benefits Questionnaire (DBQ) in November 2017.  The examiner stated the Veteran initially had mild valgus deformity, but symptoms developed over the last 10 years to the point of requiring bilateral foot surgery.  The examiner stated the Veteran's symptoms were so severe after two deployments wearing boots, he required surgical repair.  His symptoms have returned and are getting worse, especially with wearing boots.  After a physical examination, the examiner stated that the Veteran's bilateral valgus deformities have definitely been related and aggravated by his time in active duty to the point where his foot disabilities are secondary to his active duty work.  

On review of all evidence, both lay and medical, the Board finds that that the Veteran's bilateral hallux valgus was aggravated by his military service.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  

As the Veteran's commissioning examination showed a diagnosis of hallux valgus, the presumption of soundness does not apply in this case.  Once there is a showing of increase in service by a preponderance of the evidence, however, clear and unmistakable evidence is required to rebut the presumption of aggravation. See 38 C.F.R. § 3.306.

The medical evidence reflects that the Veteran's bilateral hallux valgus is manifested by foot pain and deformity resulting in a June 2009 surgery.  The Veteran has competently reported that his feet increasingly hurt when wearing combat boots during service.  Additionally, in a November 2017 private foot DBQ, the examiner found the Veteran's bilateral hallux valgus was aggravated by active service.  Notably, there is no countervailing evidence to refute the November 2017 private examiner's opinion or the Veteran's competent and credible account of his bilateral hallux valgus worsening during service.  The Board finds that his preexisting bilateral hallus valgus was permanently aggravated by active service and service connection for such disability is therefore warranted.

III.  Increased Rating

In December 2003, the Veteran was service-connected for right index finger injury residuals, with an assigned noncompensable rating.  In March 2010, the Veteran filed a claim for a higher rating for his service-connected right index finger disability.  The Veteran's service-connected right index finger disability has been rated under hyphenated Diagnostic Codes 5010-5229 throughout the appeal period.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.

Diagnostic Code 5229 provides for a noncompensable rating for limitation of motion of the index or long finger if there is a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees; and for a highest rating of 10 percent rating if there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

On VA examination of the right hand in April 2011, the Veteran complained that his finger gets sore and occasionally locks.  The Veteran also complained that he has decreased dexterity, pain, locking, stiffness, and swelling.  Physical examination found no gaps and normal range of motion of the Veteran's dominant right hand.  The examiner noted pain in the right index finger after the first range of motion test.  The diagnoses were noted as degenerative joint disease of the interphalangeal joints and proximal interphalangeal joints, right index finger mallet deformity with right index finger strain.  The examiner noted he has occasional locking which interferes with his work as surgeon.  

On VA examination of the right hand fingers in November 2017, the examiner noted a diagnosis of swan neck deformity on the right.  The Veteran complained of chronic pain and periodic episodes of index finger locking up.  He stated this affects his dexterity and he takes Ibuprofen on a regular basis.  The Veteran complained of functional loss described as locking, spasms, impaired range of motion, and chronic pain.  Upon physical examination, the examiner noted a 3.0 cm gap between the fingertip and the proximal transverse crease of the palm.  The examiner also reported less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity.  The examiner stated the Veteran's right index finger had an estimated gap of 2.5 cm and additionally limited range of motion during flare-ups.  The examiner reported evidence of ankylosis in extension at 35 degrees of flexion. 

During a Board hearing dated in November 2017, the Veteran stated he uses his hands for work and he has to take Ibuprofen most days due to soreness and joint pains.  He also reported problems with dexterity and pain. 

Upon review of the evidence of record, the Board finds that a disability rating of 10 percent, but no higher, is warranted for the Veteran's finger disabilities.

From November 9, 2017, the Board recognizes that a November 2017 private DBQ examiner showed evidence of limitation of motion including a 3cm gap between the fingertip and the proximal transverse crease of the palm.  As noted above, a 10 percent rating if there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229.  

Additionally, the Board recognizes the April 2011 VA examination showed normal range of motion.  However, the examiner also reported objective evidence of pain on use and acknowledged that there would be functional loss as the Veteran's right index finger mallet locks.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Therefore, and in accordance with DeLuca, the Board finds that a rating of 10 percent based on functional loss due to flare-ups under 38 C.F.R. § 4.40 is also warranted prior to November 9, 2017.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59).  This is so particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

As the Veteran has been granted the maximum rating possible under Diagnostic Code 5229, which is the diagnostic code that is applicable to his disability, and as a higher rating is not available for limitation of motion under Diagnostic Code 5229.

The Board has considered all applicable diagnostic codes have been considered; however, the Veteran's right index finger disability could not receive a higher rating under any analogous codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); see also 38 C.F.R. § 4.71a.  


ORDER

Entitlement to service-connection for bilateral hallux valgus, claimed as bunions, is granted.

Entitlement to a disability rating of 10 percent, but no higher, for status-post injury to right index finger is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


